DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rayner (US 2014/0172313 A1 – hereinafter Rayner) and Oh et al. (US 2020/0097087 A1 – hereinafter Oh).
Regarding claim 11, Rayner discloses Rayner discloses a method for controlling an extended reality (XR) system including a device and a storage case for storing the device therein (Figs. 2A, 2B, 2D – a utensil 110 and a storage case, e.g. a health-modulating device 1), the method comprising: recording and learning user experiences ([0030]-[0035] – recording and learning user experiences in a database); and providing a mate service to a user based on an image captured by a camera unit of the storage case and user information including the learned user experiences ([0030]-[0035] – providing a service for enhancing one's ability to modulate, achieve, and maintain one's desired weight, etc.).
Rayner does not disclose the device as an XR device.
([0033] – a knife as an XR device).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Oh into the method taught by Rayner to enhance the utility of tools, e.g. a knife can be used for various purpose.
Allowable Subject Matter
Claims 1-10 are allowed.
	Claim 1 recites, “a storage case for storing the XR device therein, wherein the storage case includes: a first power supply unit having a battery to supply power; a camera unit for capturing an image; a first display unit for displaying; a first communication module for communicating with at least the XR device or an external server; and a first control unit for controlling components of the storage case, wherein the XR device includes: a second communication module for communicating with at least the storage case or an external server; a learning processor for recording and learning user experiences; and a second control unit for controlling components of the XR device, and wherein at least one of the first control unit and the second control unit controls corresponding components to provide a mate service to an user based on an image captured by the camera unit of the storage case and user information including the learned user experiences,” which are not disclosed by prior art of record.
	Claims 2-10 are allowable over the prior art of record at least by virtue of dependency.
Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 12-20 recite additional limitations that are neither taught by prior art of record nor obvious over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HUNG Q DANG/Primary Examiner, Art Unit 2484